Citation Nr: 1236789	
Decision Date: 10/24/12    Archive Date: 11/05/12

DOCKET NO. 09-26 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, to include as secondary to service connected bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Board has rephrased the Veteran's claim for depression as a claim for entitlement to service connection for an acquired psychiatric disorder, to include depression. See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record). 

A review of the Virtual VA paperless claims processing system reveals additional VA treatment records from May 2011 to May 2012 that are pertinent to the present appeal. The April 2012 Supplemental Statement of the Case (SSOC) indicated that the records through April 2012 were reviewed. Although the RO has not reviewed the remaining records from May 2012, the Board is granting the Veteran's claim and there is no prejudice to him in the Board's consideration of this evidence. 

The Veteran testified at a hearing in August 2012 before the undersigned. A copy of the transcript has been associated with the claims file. The record was held open for 30 days so that additional medical evidence could be obtained. None was received. 


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has an acquired psychiatric disorder that is aggravated by his service-connected tinnitus. 


CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was aggravated by his service connected tinnitus. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Service Connection

The Veteran contends that his acquired psychiatric disorder is secondary to his service connected tinnitus. Because there is competent medical and lay evidence linking his current disability to his service connected tinnitus, the claim will be granted. 

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition. 38 C.F.R. § 3.310(a). Secondary service connection may also be established for a non-service-connected disability which is aggravated by a service connected disability. In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

A claim for secondary service connection requires medical evidence that connects the asserted secondary disorder to the service-connected disability. Velez v. West, 11 Vet. App. 148, 158 (1998). In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996). 

The Veteran has been diagnosed with depression and his bilateral tinnitus is service connected, satisfying the first and second elements of a secondary service connection claim. Wallin, 11 Vet. App. at 512. 

In April 2011, the Veteran underwent a VA psychiatric examination. The examiner noted that he was first treated for depression in June 2004 after a post-service back injury in 2002. In 2004, he was diagnosed with a mood disorder due to chronic back pain and alcohol abuse. In June 2010 the Veteran's VA psychiatrist changed the diagnosis to depression due to chronic back pain, tinnitus, and alcohol abuse. The examiner noted that the first complaint of tinnitus was in October 2008. The examiner diagnosed the Veteran with depression due to chronic back pain and tinnitus. He stated that the Veteran abused alcohol to self medicate for pain and tinnitus. The examiner concluded that "[t]innitus as likely as not contribute[d] to depression significantly."  He explained that the Veteran's depression was initially caused by back pain from his post-service back injury, and that tinnitus subsequently interfered with his life. It caused him to lose interest in talking to people and he had to close his business because the tinnitus kept him from concentrating. The examiner's opinion and explanation are probative evidence in support of the Veteran's claim. 

Following the April 2011 VA examination, the RO sent the Veteran's claims file to another examiner to clarify the first examiner's findings. The new examiner was asked to determine the level of aggravation that tinnitus caused. He was also asked to separate the Veterans symptoms of alcohol abuse that were due to tinnitus. Lastly, he was asked to describe whether the Veteran's alcohol abuse would be present if tinnitus did not exist, and to state to what extent the Veteran's alcohol abuse was made worse by tinnitus. 

In September 2011 a VA examiner reviewed the Veteran's claims file to provide an addendum opinion. He noted that VA records showed that the Veteran had a history of depression since approximately 1995. His VA treatment records noted that at times, he drank 10 to 12 beers per day. The examiner concluded that it was "clear from the record" that alcohol abuse predated the onset of depression. The Veteran began to experience back pain in 1995 and sustained a back injury in 2002 that resulted in surgery. The examiner stated that tinnitus did not appear in the record until May 2010 and was not confirmed by an audiologist until June 2010. The examiner concluded that the Veteran's alcohol abuse predated the onset of back pain, tinnitus, and depression. Alcohol abuse increased the risk of depression and the examiner noted that the Veteran's "...reports of increased depressive symptoms are less likely than not a result of tinnitus," because he continued to abuse alcohol after he was diagnosed with tinnitus. He continued to abuse alcohol after "multiple discussions" where his psychiatrist warned him of its impact on the treatment of his depression. The examiner concluded that the quantity of alcohol abuse had not changed since 2004, which was prior to when the Veteran was diagnosed with tinnitus. The examiner concluded that the Veteran's impairments were likely to be the result of long term alcohol abuse. 

The Board finds that the September 2011 addendum opinion it is not adequate because it is based in part upon an incorrect factual basis. The Board is not bound to accept medical opinions that are based upon an inaccurate factual background. See Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993). Specifically, the September 2011 VA examiner stated that tinnitus was not mentioned in the record until May 2010 and was not confirmed by an audiologist until June 2010. The record indicated otherwise. 

However, in November 2007, the Veteran reported to Dr. J. J., his private physician, that he had ringing in his ears. In December 2007, C. G., Au.D. diagnosed the Veteran with persistent bilateral tinnitus. In September 2007, he reported to Dr. J. J. that he had been prescribed Seroquel 25 milligrams to help with his insomnia and tinnitus. The Veteran's VA treatment record showed that as early as November 2008, he began to report having problems sleeping because of his tinnitus worsening. Also in November 2008, he stated that he had to sleep with both a ceiling fan and a floor fan to try to drown out his tinnitus, and that he felt depressed. In December 2008, he reported that ringing in his ears kept him awake at night. Because the record shows that the Veteran complained of and was diagnosed with tinnitus prior to when the examiner thought, the opinion is based at least in part upon an incorrect factual basis and is not probative evidence against the Veteran's claim. Id. 

The Veteran's VA treatment records provide evidence in support of his claim. He receives treatment from a VA psychiatrist. In June 2010, his psychiatrist stated that he felt more depressed lately because his tinnitus had increased in severity. In September 2010, the psychiatrist stated that the Veteran was depressed because of physical problems such as tinnitus. In October 2010 it was noted that he was depressed "mainly due to tinnitus," and that the Veteran felt alcohol was the only relief from tinnitus it because it helped him relax. In December 2010 it was noted that he continued to have depression due to tinnitus. In April 2011 the Veteran's psychiatrist stated that the Veteran continued to be depressed "primarily due to his chronic tinnitus," and that he continued to drink alcohol. He was advised to avoid alcohol entirely because it would prevent his antidepressants from working. In June 2011 the Veteran reported that he was frustrated with his tinnitus. His psychiatrist stated that his depression was due to chronic tinnitus and back pain. A May 2012 treatment record in the Virtual VA paperless claims processing system showed that the Veteran continues to have chronic tinnitus which contributes to his depression. 

The Veteran testified at a hearing in August 2012. He reported that he became depressed approximately 15 to 20 years ago. He stated that there was no way he could escape from the ringing in his ears; it kept him awake at night. He stated that he first sought psychiatric treatment in the 1990s but could not remember if his physician linked his depression to tinnitus. In approximately 2003, he was treated by a second physician for depression, but could not remember if that physician linked his depression to tinnitus. He testified that his VA psychiatrist linked his depression to tinnitus. The Veteran is competent to discuss observable symptomatology such as ringing in his ears or feeling depressed. Layno v. Brown, 6 Vet. App. 465 (1994); see also Charles v. Principi, 16 Vet. App. 370 (2002). Further, the Veteran's observations that he felt depressed approximately 15 to 20 years ago and that his psychiatrist linked his depression to his tinnitus are credible. The record confirms the Veteran's testimony; his VA psychiatrist concluded that the Veteran's depression was caused in part by his tinnitus. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007). 

The competent, credible evidence of record shows that the Veteran's depression was initially caused by his non-service connected back pain. However, his VA treating psychiatrist opined that when the Veteran's tinnitus increased in severity, it aggravated his depression. The April 2011 examiner concluded that tinnitus contributed to his depression. The third element of a secondary service connection claim, a nexus, is satisfied. Wallin, 11 Vet. App. at 512. 

For the reasons discussed above, service connection is warranted based upon the theory of aggravation by a service connected disability. 38 C.F.R. § 3.310. Where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994). The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied. See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown , 5 Vet. App. 413, 421 (1993). Service connection for an acquired psychiatric disorder is granted for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310(b) (2010); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The RO will assign an appropriate disability rating. Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as, although related, each having a distinct meaning as specified by Congress).

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).


ORDER

Service connection for an acquired psychiatric disorder is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


